DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Mar. 2021.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim 3 limitation “means for mounting” is interpreted under 112f. The specification discloses insufficient structure for the limitation in ¶34.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas". There is insufficient antecedent basis for this limitation in the claim because antecedent basis is twice previously established (“infusing gas” and “receive a gas”).
Claims 2-9 depend upon claim 1.

Claim limitation “3” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page et al. US 7,104,531 (hereafter Page).

Regarding claim 1, Page teaches a modular device (Fig 2) for infusing gas into a liquid (col 4 lines 43-63) comprising:
a plurality of microporous (col 3 lines 13-15, where one of ordinary skill in the art would recognized that gas permeable/liquid impermeable hollow fiber membranes would be microporous) hollow fibers (12 Fig 2); and
a cap (42) covering open ends (28) of the microporous hollow fibers and the cap being configured to receive a gas (page 9 lines 6-7) into an opening (63) and to deliver the gas into the open ends of the microporous hollow fibers (col 3 lines 13-26; col 4 lines 43-63), and the cap being configured to removably mount the modular device to a fixture (where Fig 2 shows the cap 42 threadingly mounted to ring seal 44).

Regarding claim 2, Page teaches all the limitations of claim 1. Page further teaches a potting compound (26) configured to adhere the microporous hollow fibers to the cap (col 4 lines 4-17).



Regarding claim 4, Page teaches all the limitations of claim 3. Page further teaches wherein the plug (exterior U-shaped portion of cap 42 comprising threads and inlet 63) comprises the opening (opening of 63) in the cap.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 7,104,531 (hereafter Page) as applied to claim 3 above, and further in view of “Screw thread” Wikipedia published 10 Apr. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Screw_thread&oldid=714552924> (hereafter Screw).

Regarding claim 5, Page teaches all the limitations of claim 3. Page further teaches wherein the means for mounting the modular device to the fixture comprises threads (where Fig 2 shows threads between cap 42 and ring seal 46).
Page does not teach wherein the means for mounting the modular device to the fixture comprises tapered threads.
Screw teaches where tapered threads provide a good seal (“Taper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded connection of Page .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 7,104,531 (hereafter Page) as applied to claim 3 above, and further in view of “Quick connect fitting” Wikipedia published 20 Apr. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Quick_connect_fitting&oldid=716288076> (hereafter Quick).

Regarding claim 6, Page teaches all the limitations of claim 3. Page further teaches wherein the means for mounting the modular device to the fixture comprises threads (where Fig 2 shows threads between cap 42 and ring seal 46).
Page does not teach wherein the means for mounting the modular device to the fixture comprises a quick connect fitting.
Quick teaches where a quick connect fitting allows for fast connection of fluid transfer lines (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded connection of Page (threads between cap 42 and ring seal 46 in Fig 2) by incorporating the quick connect fitting of Quick in order to allow for fast connection of fluid transfer lines (first paragraph).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 7,104,531 (hereafter Page) as applied to claim 1 above, and further in view of “Screw thread” Wikipedia published 10 Apr. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Screw_thread&oldid=714552924> (hereafter Screw).

Regarding claim 7, Page teaches all the limitations of claim 1. Page further teaches wherein the cap has an opening (63), but does not teach how the cap and opening are connected to the gas inlet port of 63.
Page does not teach wherein the opening in the cap is threaded.
Screw teaches where tapered threads provide a good seal for fluid under pressure (“Taper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Page (connection between cap 42 and gas source of port 63) by incorporating the tapered threads of Screw in order to provide a good seal (“Taper”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 7,104,531 (hereafter Page) as applied to claim 1 above, and further in view of “Quick connect fitting” Wikipedia published 20 Apr. 2016 accessed at .

Regarding claim 8, Page teaches all the limitations of claim 1. Page further teaches wherein the cap has an opening (63), but does not teach how the cap and opening are connected to the gas inlet port of 63.
Page does not teach wherein the opening in the cap is configured to accept a quick connect fitting.
Quick teaches where a quick connect fitting allows for fast connection of fluid transfer lines (first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of Page (connection between cap 42 and gas source of port 63) by incorporating the quick connect fitting of Quick in order to allow for fast connection of fluid transfer lines (first paragraph).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. US 7,104,531 (hereafter Page) as applied to claim 1 above, and further in view of Boye US 7,104,530 (hereafter Boye).

Regarding claim 9, Page teaches all the limitations of claim 1. Page further teaches where the end opposite the open end 28 is closed (col 4 lines 10-13).

Boye teaches gas-liquid mixing (col 10 lines 29-43) using porous hollow fiber membranes (Fig 1; col 5 lines 55-65) where the closed end (3) has the fibers looped in order to allow use of longer fibers (col 6 lines 28-36, where the result would be using longer fibers with half the number of fibers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow fiber bundle of Page (12) by incorporating the looped bundle of Boye (Fig 1) in order to allow use of longer fibers (col 6 lines 28-36, where the result would be using longer fibers with half the number of fibers).
The combination would result in wherein the microporous hollow fibers are looped such that the cap covers two open ends of each of the microporous hollow fibers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STEPHEN HOBSON/Examiner, Art Unit 1776